Citation Nr: 1615593	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury with pain and tingling in the left foot.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for residuals of a left shoulder injury.

4.  Entitlement to service connection for residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The Board remanded these issues in September 2013, June 2014, and February 2015 for further development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the May 2015 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issue of entitlement to service connection for residuals of a left hip injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine is related to active military service.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left knee disorder.

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left shoulder disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine was incurred during active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left knee disorder were not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a left shoulder disorder were not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the Veteran's service connection claim for a low back disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the Veteran's service connection claims for residuals of a left knee injury and residuals of a left shoulder injury, a VA letter dated in December 2009 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for a left knee disorder and left shoulder disorder.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, lay statements from the Veteran, VA examinations dated in October 2013 and April 2015, an August 2014 VA medical opinion, and a transcript of the June 2011 Board hearing.

The October 2013 and August 2014 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiners discussed the relevant evidence of record and determined that the Veteran did not have a current diagnosis of a left knee disorder or a left shoulder disorder.  The VA examiner in April 2015 provided a medical opinion with an adequate explanation based on the medical and lay evidence of record.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.

These issues were remanded in September 2013, June 2014, and February 2015 to obtain a VA examination and medical opinion with respect to the Veteran's service connection claims for a left knee disorder and right shoulder disorder.  A VA examination report dated in October 2013 was associated with the claims file.  The Board determined that the explanation in support of the examiner's opinion was not adequate and remanded for another VA opinion.  The claims file contains a VA medical opinion dated in August 2014 by the VA examiner that conducted the October 2013 VA examination.  The Board concluded again that the examiner did not adequately address the issues raised by the Board in the September 2013 and June 2014 remand directives.  The RO provided the Veteran with another VA examination and medical opinion in April 2015.  The Board has determined that the examiner considered that the Veteran's statements with respect to falling into a wall/door causing pain to his left side was credible and he provided a clear explanation in support of his etiological opinion.  Thus, the Board finds that there has been substantial compliance with the September 2013, June 2014, and February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection

The Veteran contends that he has current disorders of the low back, left shoulder, and left knee that are related to an injury that occurred during active military service.  He further claims that he has had continuous or recurrent low back, left shoulder, and right knee pain since service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Low Back Disorder

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has the claimed disability.  VA treatment records dated in February 2009, August 2010 and May 2015 and a VA examination in October 2013 show that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  The VA examination dated in April 2015 reveals that the Veteran has a current diagnosis of lumbosacral strain and intervertebral disc syndrome.  A private treatment record dated in February 2016 noted that he had previously diagnosed the Veteran with chronic left sacroiliac joint dysfunction and the Veteran's imaging revealed evidence of posttraumatic arthritis in the left sacroiliac joint greater than the right side.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

With respect to whether there is evidence of in-service injury to the low back, the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for an injury to the low back or experienced symptoms of a low back disorder during active military service.  The Veteran denied ever having or having at that time recurrent back pain in a January 1976 Report of Medical History form.  The January 1976 separation examination reveals that the Veteran's spine was evaluated as clinically normal.  

The Veteran contends that he injured his low back during military service.  Specifically, the Veteran reported that while working as a medical service technician in service he was carrying a patient on a stretcher going down some steps when he felt pain in his groin and he fell into a wall and door on his left side.  He has asserted that he has felt pain in his back since the incident during service.  Although his service records do not document the alleged injury in service the Veteran has consistently reported the alleged incident throughout the record.  It is particularly persuasive that he relayed this injury when he sought treatment for low back pain prior to filing a service connection claim for this disability.  The Veteran's DD 214 shows that he a medical service specialist during service.  Furthermore, a May 2011 lay statement from a fellow service member asserts that he witnessed the Veteran stumble near the bottom of the steps and the Veteran slammed into the front door with his back and side while they were transporting a patient to the ambulance.  In light of the foregoing, the Board finds that the Veteran's lay statements that he injured his low back after falling into a wall/door with recurrent low back pain since the injury to be credible.  

With respect to the issue of whether the Veteran's current degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine are related active military service, the Board observes that the record contains conflicting medical opinions.  In this regard, a VA treatment record dated in February 2009 shows that the Veteran was diagnosed with chronic degenerative arthritis, posttraumatic, related to military service.  The Veteran's VA physician in October 2010 determined that the Veteran's mechanical low back pain likely has some component of left SI joint arthropathy.  She concluded that this pain is likely secondary to his injury in service, given the temporal relationship.  Another medical opinion dated in May 2015 from the Veteran's VA physician provided the opinion that the Veteran's back condition (osteoarthritis of the lumbar spine with significant degenerative changes and left sacroiliac joint dysfunction) more than likely began with his injury in 1975 at the time he was transporting a female patient in a diabetic coma who weighed more than 300 pounds.  He determined that it was likely that the Veteran not only developed a left inguinal hernia, but injured his lumbar spine during that episode.  The physician explained that he thought the fall injury was never fully realized and certainly not documented.  Although the Veteran's private physician did not specifically relate the Veteran's left sacroiliac joint dysfunction to the injury in service, he concluded in a February 2016 letter that the imaging of the Veteran's spine revealed evidence of posttraumatic arthritis in the left sacroiliac joint greater than the right side.  

In contrast, the VA examiners in October 2013 (with an addendum in August 2014) and April 2015 determined that the Veteran's degenerative disc disease, lumbosacral strain, and intervertebral disc syndrome were less likely than not incurred in or caused by the claimed in-service injury.  The October 2013 VA examiner explained that there was no reportable event in the service treatment records and there was no issue present at the discharge examination, so any fall in service appears to have no lasting effect from time of injury to discharge.  He also noted that there was no report of ongoing pain for many years after service.  The examiner determined that the current back disorders were more likely to be related to every day joint damage over the years since service.  In an August 2014 addendum, the October 2013 VA examiner noted that falls trigger traumatic changes that can be noted on x-ray, but no old injury/trauma changes are present on these exams.  He noted that there were no x-rays from service to see if there were some unusual osseus changes that happened to the Veteran from the specific event in service.  Although the fall very likely did occur as stated, there may have been superficial injury at that time, but changes and issues seen today are not reflective of a remote traumatic event, but more likely due to chronic wear and tear to the joints over a life period since that time.  With respect to the April 2015 VA examiner, he explained that there was no mention of a lower back condition in the separation examination and there is limited medical evidence of a lower back condition after discharge from service in 1976 to approximately 2009.  The examiner noted that the Veteran had been active in many physical activities (such as hunting, fishing, cutting wood, gardening, and exercising).  The changes and issues seen at the examination are not reflective of a remote traumatic injury and are more likely due to chronic wear and tear to the joints involved over the Veteran's life since service.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinions.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current low back disability is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the Board finds that entitlement to service connection for degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine is warranted.

Left Shoulder Disorder and Left Knee Disorder

In assessing the Veteran's service connection claims for a left knee disorder and left shoulder disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disabilities.  Post-service treatment records do not show a current diagnosis of a left knee disability or left shoulder disability.  VA treatment records document that the Veteran has sought treatment for left knee pain and left shoulder pain.  See VA treatment records dated in February 2009, June 2010, and August 2010.  The Board recognizes that a February 2009 VA treatment record notes that the Veteran has left shoulder pain associated with chronic arthritis.  However, this information appears to be provided by the Veteran as it was included in the history section of the treatment record.  Physical evaluation revealed full range of motion of the shoulders and knees.  The physician determined that the Veteran had chronic arthralgia that is not related to posttraumatic osteoarthritis.  Furthermore, VA examinations dated in October 2013 and June 2015 reveal that the Veteran does not have a current diagnosis of a left shoulder/arm disorder or a left knee disorder.  

The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  In this case, the evidence of record does not show that the Veteran's current left knee and left shoulder pain are related to an underlying injury during service.  Specifically, the VA examiner in April 2015 provided a negative opinion that the Veteran's left shoulder pain and left knee pain are related to the fall in service.  The Board also finds it persuasive that the record does not contain a competent medical opinion linking the Veteran's current left knee and left shoulder pain to active military service to include the injury to the left side of his body during service.

The Board notes that the Veteran contends that his current left knee pain and left shoulder pain are etiologically related to active military service.  Lay persons can provide an account of observable symptoms, such as left knee and shoulder pain and the onset of such pain.  However, in this case, the diagnosis of the Veteran's claimed left knee and shoulder disability and the etiology thereof requires medical expertise.  The Veteran, as a lay person, is not competent to provide an etiology opinion that his recurrent left knee and left shoulder pain is etiologically related to an injury in service.  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove that the Veteran has a current left knee or left shoulder disability related to his military service.  The Board also finds that the medical opinion provided by the VA examiner in April 2015 is more probative than the Veteran's lay statements with respect to the etiology of his left shoulder and left knee pain.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left knee disability and/or left shoulder disability that is related to active military service.  Accordingly, the Veteran's service connection claims for a left knee disorder and left shoulder disorder are not warranted.


ORDER

Entitlement to service connection for degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine is granted. 

Entitlement to service connection for residuals of a left knee injury is denied.

Entitlement to service connection for residuals of a left shoulder injury is denied.


REMAND

The Board regrets further delay with respect to the Veteran's service connection claim for residuals of a left hip disorder; however, the Board has determined that a remand is necessary prior to adjudicating the claim.  

In this regard, the Board has granted service connection for degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine.  The medical evidence of record indicates that the Veteran's left hip disorder may be related to the Veteran's service-connected low back disability to include at least in part as a radicular disorder.  See VA treatment record dated in January 2010 and May 2015.  Thus, the Veteran should be provided with a VA examination to determine if the Veteran's left hip disability to include trochanteric bursitis is caused by or aggravated by his service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claim for a left hip disorder.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claim for a left hip disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any left hip disorder found on examination and/or in the medical record is caused by or aggravate (chronically worsened) by his service-connected degenerative disc disease and left sacroiliac joint dysfunction of the lumbar spine.  

The examiner must provide a clear explanation for all conclusions.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


